Citation Nr: 0723803	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
December 1963.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas.  The veteran's case comes from the VA Regional 
Office in Louisville, Kentucky (RO).  This case was remanded 
by the Board in October 2006 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's bilateral hearing loss is related to military 
service.

2.  The medical evidence of record does not show that the 
veteran's tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, nor can it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in March 2004 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in February 2007, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records and VA medical treatment records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of hearing loss or 
tinnitus.  In a September 1959 enlistment examination report, 
the whisper and spoken voice tests were conducted and the 
results were 15/15 for each ear, on both tests.  A December 
1963 discharge audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
0
0
LEFT
5
5
5
10
5

Subsequent to separation from military service, a February 
2004 VA outpatient audiological assessment report stated that 
the veteran "noticed a hearing loss on the 


left side over the past 12 years."  After physical 
examination, the assessment was mild to moderately-severe 
mixed hearing loss in the right ear and moderately-severe to 
severe mixed hearing loss in the left ear.

In a March 2004 VA outpatient audiological assessment report, 
the veteran stated that he first noticed that he was 
experiencing hearing loss approximately 10 years before.  The 
diagnoses were otosclerosis, by history, and mixed conductive 
and sensorineural hearing loss.

A June 2004 VA audiological evaluation report stated that the 
veteran's claims file was not available for review.  The 
veteran reported that his tinnitus began in the 1970s.  On 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
35
45
LEFT
60
55
60
70
75

Using the Maryland CNC word list, speech recognition was 100 
percent in the right ear and 96 percent in the left ear.  
Accordingly, bilateral hearing loss for VA purposes is 
currently shown.  38 C.F.R. § 3.385.  The diagnosis included 
constant bilateral tinnitus.  The examiner stated that 
"[t]he configuration of the hearing loss is not typical of 
hearing loss due to noise exposure.  By [the veteran's] 
report, the hearing loss and tinnitus began after military 
service."

In a transcript of an August 2005 videoconference hearing 
before the Board, the veteran stated that during military 
service, he was exposed to noise from aircraft engines 
approximately 5 days a week, for upwards of 12 to 24 hours a 
day.  He further reported that he was never provided with 
hearing conservation equipment.  The veteran also reported 
that his reported statements in the June 2004 VA audiological 
evaluation report were taken out of context.

A February 2007 VA audiological evaluation report stated that 
the veteran's claims file had been reviewed.  The veteran 
reported that "he began to notice hearing difficulties in 
1992 and [had] tinnitus sometime previous to that."  On 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
20
40
LEFT
40
45
55
65
70

Using the Maryland CNC word list, speech recognition was 100 
percent in the right ear and 84 percent in the left ear.  The 
examiner stated that

[t]he hearing loss and tinnitus found at 
this examination were not the result of 
noise exposure encountered during 
military activity. . . . 

At the time of his separation from 
military service[,] audiometric evidence 
demonstrated that hearing was normal in 
1963.  The veteran also has since been 
diagnosed by VA medical staff to have 
otosclerosis, a middle ear condition that 
has not been known to be related to noise 
exposure.  Since his separation from 
military service the veteran also has 
been occupied in a construction trade, 
which likely exposed him routinely to 
noise.

Regarding the veteran's tinnitus, his 
reported medical history indicated the 
tinnitus likely began almost 30 years or 
so after separation from the Navy, a 
period of time not associated with his 
exposure to naval aircraft noise.

The medical evidence of record does not show that the 
veteran's bilateral hearing loss and tinnitus are related to 
military service.  While the veteran has current 


diagnoses of bilateral hearing loss and tinnitus, there is no 
medical evidence of record that these disorders were 
diagnosed prior to 2004, approximately 40 years after 
separation from active duty.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Additionally, there is no medical evidence relating the 
veteran's bilateral hearing loss and tinnitus to military 
service.  The only medical evidence of record that provides 
an etiological opinion as to the origin of the veteran's 
disorders are the June 2004 and February 2007 VA audiological 
examination reports which stated that the disorders were not 
related to military service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed bilateral hearing loss and 
tinnitus are related to military service.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the veteran is not competent to make a 
determination that his currently diagnosed bilateral hearing 
loss and tinnitus are related to military service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is no 
competent medical evidence of record that relates that 
veteran's currently diagnosed bilateral hearing loss and 
tinnitus to military service.  As such, service connection 
for bilateral hearing loss and tinnitus is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as bilateral hearing loss was 
not diagnosed within one year of separation from military 
service and there is no medical evidence of record that 
relates the veteran's currently diagnosed bilateral hearing 
loss and tinnitus to military service, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


